Citation Nr: 0323361	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for grade II spondylolisthesis with degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from January 1985 to 
October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., that denied a rating in excess of 20 
percent for the veteran's low back disability.  

In September 2002, the veteran gave sworn testimony at 
hearing before the undersigned in Washington, D.C.  A 
transcript of that hearing is of record.  The matter is now 
before the Board for appellate consideration.  


REMAND

The service-connected low back disability is rated under 
diagnostic codes 5293 (intervertebral disc syndrome) and 5295 
(lumbosacral strain).  During the pendency of this appeal, 
the criteria for evaluating intervertebral disc syndrome 
under Diagnostic Code 5293 were changed, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  By then, 
the case was pending before the Board.  The Board therefore 
wrote to the veteran in November 2002 to inform him of his 
rights under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096, and to provide him with a 
copy of the new criteria for rating intervertebral disc 
syndrome.  The Board gave the veteran 60 days in which to 
submit additional evidence or argument with respect to his 
claim.  

In a letter dated in January 2003 and faxed to the Board, the 
veteran reported that he would not make the deadline for 
submitting additional evidence because he was still being 
evaluated by an orthopedist at VA Medical Center (VAMC) in 
Washington, D.C.  He said that his next appointment was on 
March 3, 2003, with a spine specialist.  This is consistent 
with his hearing testimony, which also indicated that he was 
undergoing physical therapy by VA for his low back disorder.  
At the hearing, the veteran's representative requested that 
these records be obtained.  VA has constructive notice of 
these records under Bell v. Derwinski, 2 Vet. App. 611 
(1992), and must attempt to obtain them prior to final 
consideration of the veteran's appeal.  

The veteran also testified that he had shooting pains down 
his right leg.  The record shows that when he was seen at a 
VA outpatient clinic in January 2002, he complained of 
episodes of sciatica about once a month.  Chronic low back 
pain with acute sciatica was assessed.  


In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1.  The RO should obtain the veteran's 
treatment reports since February 2002 
from VAMC Washington, D.C., and associate 
them with the claims file.  

2.  The veteran should be afforded a VA 
neurologic examination to determine the 
severity of any current neurologic 
residuals of his service-connected low 
back disability, to include sciatica.  
All indicated studies should be 
performed, and all current manifestations 
should be described in detail.  The 
claims file should be made available to 
the examiner for review before the 
examination.  

3.  Then, after undertaking any further 
indicated development, the RO should 
readjudicate the claim of entitlement to 
an increased rating for low back 
disability, taking into account the 
changes to the rating schedule for 
evaluating intervertebral disc syndrome.  
If the benefit sought on appeal is not 
granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



